COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Jeremy Dion Washington v. The State of Texas

Appellate case number:    01-13-00227-CR

Trial court case number: 1862644

Trial court:              County Criminal Court at Law No. 8 of Harris County

         Appellee, The State of Texas, has filed a “Motion to Reinstate Appeal” and a “Joint
Motion to Reinstate Appeal,” representing that counsel for appellant, Jeremy Dion Washington,
joins the motion to reinstate the appeal. The State requests that we reinstate the appeal or,
alternatively, order the trial court to conduct an abatement hearing regarding the status of the
reporter’s record.
        On July 10, 2014, this case was abated and remanded to the trial court to determine
whether portions of the trial court proceedings were omitted from the reporter’s record filed in
this Court, whether any omitted portions were lost or destroyed, and whether any omitted
portions that were lost or destroyed could be replaced. On July 14, 2014, the court reporter filed
additional volumes of the reporter’s record with the Court. On February 26, 2015, the trial court
held a hearing on the status of the reporter’s record. On February 27, 2015, the trial court signed
findings of fact, stating that counsel for the State and appellant appeared at the February 26, 2015
hearing, and “agreed that the reporter’s record is currently acceptable for purposes of returning
the case to the Court of Appeals active docket.” Accordingly, we GRANT in part the “Joint
Motion to Reinstate Appeal,” and DISMISS as moot the State’s request that we order the trial
court to conduct a hearing. We DISMISS as moot the State’s “Motion to Reinstate Appeal.”
Finally, we REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed no later than
30 days from the date that appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: March 17, 2015